UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1325


SHARON THOMAS,

                 Plaintiff - Appellant,

          v.

STATE OF NC; UNIVERSITY OF NC; UNIVERSITY OF NC BOARD OF
GOVERNORS; UNIVERSITY OF NC AT CHAPEL HILL; UNC HEALTH CARE
SYSTEM; ORANGE COUNTY GOVERNMENT; ORANGE COUNTY DEPARTMENT
OF SOCIAL SERVICES; BEVERLY PERDUE, Individually and
Official Capacity; ROY COOPER, Individually and Official
Capacity; ERSKINE B. BOWLES, Individually and Official
Capacity;   THOMAS  W.   ROSS,   Individually  and  Official
Capacity;   HANNAH  D.   GAGE,   Individually  and  Official
Capacity; HOLDEN THOPE, Individually and Official Capacity;
BRENDA   RICHARDSON   MALONE,   Individually   and  Official
Capacity; JOHN M. THORP, JR.,      Individually and Official
Capacity; CONNIE RENZ, Individually and Official Capacity;
ZACONJI TITUS, Individually and Official Capacity; LAURIE T.
CHAREST, Individually and Official Capacity; NANCY CONSTON,
Individually and Official Capacity,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:12-cv-00038-FDW-DSC)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Sharon Thomas, Appellant Pro Se. Gary Robert Govert, Assistant
Solicitor, Raleigh, North Carolina; Rajeev K. Premakumar, Chapel
Hill, North Carolina; Sonny Sade Haynes, James R. Morgan, Jr.,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Sharon       Thomas     appeals      the     district    court’s       order

granting     the        defendants’        motion      for     reconsideration       and

dismissing her complaint in part for failing to state a claim

and   in   part    for    failing     to    timely     serve    process.      We    have

reviewed the record and find no reversible error.                         Accordingly,

we grant Thomas leave to proceed in forma pauperis and affirm

for the reasons stated by the district court.                       Thomas v. North

Carolina,    No.    3:12-cv-00038-FDW-DSC            (W.D.N.C.     Feb.    13,    2013).

We    dispense    with     oral   argument       because     the   facts    and    legal

contentions       are    adequately    presented        in   the   materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                             3